DETAILED ACTION
This action is in response to the amendment filed 6/20/2022.
Claims 1-6, 12, and 14-17 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

The previous rejections of Claims 7-11 under 35 U.S.C. 101 has been withdrawn do to applicant’s 6/20/2022 amendment. 

Response to Arguments
Applicant's arguments filed  6/20/2022 have been fully considered but they are not persuasive.  Applicant argues on pages 6-8 of the response that Markiewicz fails to teach or suggest limitations of previous claim 2, now amended to be included in claim 1.

Applicant first argues on page 8 that “this virtual keyboard should not be regarded as a virtual keyboard of which the virtual keyboard layer and the light effect layer are separately obtained”.
The examiner respectfully disagrees.
	Firstly, there is no language in the limitations that specifically states the two layers are “separately obtained”, only that a keyboard layer and light effect layer are obtained.  To the contrary, current language points to the two layers being obtained simultaneously in  “wherein the virtual keyboard comprises a plurality of virtual key areas and a light effect display area “ and “wherein the light effect layer is provided with the light effect display area”.  Secondly, as Nash teaches in column 18, lines 42-51, and corresponding Fig. 17A, neon elements (virtual keys) are displayed over a dark background (light effect layer).  These neon elements provide a neon glow effect, in this case, below the keys, which is interpreted as providing an equivalent function as obtaining a keyboard layer (the virtual keys themselves) and a light effect layer (background onto which neon light is shown) which also serves as a light-transmitting area as the background is shown between the virtual keys.  The layers are “aligned” in that the projection of neon effect appears to project from the virtual keys to corresponding reflections shown on the background.  The virtual keys are shown “superimposed” over the background to complete the virtual keyboard.  For clarity, the combined system would teach of a keyboard layer with areas between keys (Markiewicz), a light effect layer (background of Nash), the virtual keys are aligned with the effect layer (neon effects of Nash are shown in relation from background to key) and are superimposed (keys are shown over background).

	Applicant next argues on page 8 that “the neon theme and its “reflection” are not substantially divided into layers of different functions but simulate the reflection phenomenon by displaying different light effects in display areas on the background”.
	The examiner respectfully disagrees.
	The examiner does interpret the interaction between the keyboard and background of Nash to encompass “layers of different functions”.  This interpretation finds support in Nash, column 13, lines 35-50, which directly states “the image may then be assigned a “layer value”.  This teaching of Nash and the callback functionality of column 13, line 65 – column 14, line15, further suggests that location based functionality may be added to the background layer and “aligned” with a keyboard layer of keys positioned at the same locations of functionality.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12, and 14-17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markiewicz et al. (US 2010/0081476), hereinafter Markiewicz in view of Nash et al. (US 10,248,438), hereinafter Nash.

As per claim 1, Markiewicz teaches the following:
a method for displaying a virtual keyboard, (see abstract, “virtual keyboard”), comprising: 
obtaining the virtual keyboard, wherein the virtual keyboard comprises a plurality of virtual key areas and a light effect display area between and/or inside the plurality of virtual key areas.  As Markiewicz teaches in paragraph [0053], and corresponding Fig. 2A, a virtual keyboard is presented with a plurality of virtual keys 201-209.  As Markiewicz teaches in paragraph [0057], and corresponding Fig. 2E, an area 221 surrounding and in between the virtual keys may be illuminated; and 
displaying the plurality of virtual key areas of the virtual keyboard and performing a light effect display in the light effect display area.  See paragraph [0058] and corresponding Fig. 2F.
obtaining the virtual keyboard comprises: 
obtaining a keyboard layer, wherein the keyboard layer is provided with the plurality of virtual key areas, and a light-transmitting area is provided between and/or inside the plurality of virtual key areas.  As Markiewicz teaches in paragraph [0057], and corresponding Fig. 2E, an area 221 surrounding and in between the virtual keys may be illuminated; 
However, Markiewicz does not explicitly teach of aligning the keyboard layer with an effect layer.  In a similar field of endeavor, Nash teaches of applying illuminating effects to virtual keys (see Figs. 17A-G).  Nash further teaches the following:
obtaining a light effect layer, wherein the light effect layer is provided with the light effect display area.  As Nash teaches in column 18, lines 42-51, and corresponding Fig. 17A, neon elements (virtual keys) are displayed over a dark background (light effect layer); 
aligning the light effect display area of the light effect layer with the light-transmitting area of the keyboard layer.  As Nash further teaches in column 18, lines 42-51, and corresponding Fig. 17A,”reflections” of the display elements are shown on the dark background, i.e., the objects and the reflections are aligned; and 
superimposing the aligned keyboard layer and the light effect layer to obtain the virtual keyboard.  As Nash further shows in Fig. 17A, the virtual keys (keyboard layer) is displayed over the dark background, i.e., the keys are “superimposed” over the background.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the illuminating areas of Markiewicz with the background and key alignment of Nash.  One of ordinary skill would have been motivated to have made such modification because Nash teaches in column 2, lines 11-15, such layering would benefit a user in providing increased personalization and graphical appear (reflective background).

Regarding claim 3, modified Markiewicz teaches the method of claim 1 as described above.  However, as described above, Markiewicz does not explicitly teach of multiple layers.  Nash teaches the following:
obtaining the light effect layer comprises: generating a first sub-layer presenting a preset color in the light effect display area based on the preset color; generating a second sub-layer presenting a plurality of light sources in the light effect display area based on the plurality of light sources; and superimposing the first sub-layer and the second sub-layer to obtain the light effect layer.  As Nash teaches in column 18, lines 42-60, neon boxes may include color defined information and the “reflections” on the background are based upon the neon boxes in the foreground.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the illuminating areas of Markiewicz with the background and key alignment of Nash.  One of ordinary skill would have been motivated to have made such modification because Nash teaches in column 2, lines 11-15, such layering would benefit a user in providing increased personalization and graphical appear (reflective background).  Furthermore, one of ordinary skill would have been motivated to have modified the illumination of Markiewicz with the color definition of Nash because as Nash teaches in column 18, lines 52-60, such coloring would benefit a user in drawing attention to more important feature, such as, for example, an urgent message or low battery.

Regarding claim 4, modified Markiewicz teaches the method of claim 3 as described above.  Markiewicz further teaches the following:
before generating the second sub-layer presenting the plurality of light sources in the light effect display area based on the plurality of light sources, the method further comprises: obtaining a light effect attribute at each time point; configuring light effects of the plurality of light sources at each time point based on the light effect attribute at each time point; wherein the light effect attribute comprises one or more of a radius of an irradiation range, a light source brightness, brightness attenuation information within the irradiation range, and a light source color temperature.  As Markiewicz teaches in paragraphs [0057] and [0058], and corresponding Figs. 2D and 2E, the illumination effect intensity may fade over time.

Regarding claim 5, modified Markiewicz teaches the method of claim 3 as described above.  However, Markiewicz does not explicitly teach of the light being based on a preset color.  Nash further teaches the following:
before generating the first sub-layer presenting the preset color in the light effect display area based on the preset color, the method further comprises: determining the preset color at each time point.  As Nash teaches in column 18, lines 52-60, the color of the neon boxes may be based upon the type of information represented.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the illuminating areas of Markiewicz with the background and key alignment of Nash.  One of ordinary skill would have been motivated to have made such modification because Nash teaches in column 2, lines 11-15, such layering would benefit a user in providing increased personalization and graphical appear (reflective background).  Furthermore, one of ordinary skill would have been motivated to have modified the illumination of Markiewicz with the color definition of Nash because as Nash teaches in column 18, lines 52-60, such coloring would benefit a user in drawing attention to more important feature, such as, for example, an urgent message or low battery.

Regarding claim 6, modified Markiewicz teaches the method of claim 5 as described above.  However, as described above, Markiewicz does not explicitly teach of the light being based on a preset color.  Nash further suggests the following:
performing the light effect display in the light effect display area comprises: controlling a color presented in the light effect display area to change with time.  As Nash teaches in column 18, lines 52-60, the neon boxes may be color coded based upon information presented, such as green and red.  This is seen as a suggestion that, for example, a battery level may be presented as green until such a time as the battery level becomes low, whereupon the color is changed to red.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the illuminating areas of Markiewicz with the background and key alignment of Nash.  One of ordinary skill would have been motivated to have made such modification because Nash teaches in column 2, lines 11-15, such layering would benefit a user in providing increased personalization and graphical appear (reflective background).  Furthermore, one of ordinary skill would have been motivated to have modified the illumination of Markiewicz with the color definition of Nash because as Nash teaches in column 18, lines 52-60, such coloring would benefit a user in drawing attention to more important feature, such as, for example, an urgent message or low battery.

As per claim 12, Markiewicz teaches the following:
an electronic device, (see Fig. 4), comprising: 
at least one processor, (see Fig. 4, 401); and a
 memory communicatively connected with the at least one processor, (see Fig. 4, 403); 
wherein, the memory stores instructions executable by the at least one processor, (see Fig. 4, 407). 
The remaining limitations of claim 12 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 14-17, Markiewicz teaches the device of claim 12 as described above.  The remaining limitations of claims 14-17 are substantially similar to those of claims 3-6 respectively, and are rejected using similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsden et al. (US 10,289,302), animations based on virtual keys selected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175